Stephens, J.
1. Upon the hearing of a motion for a continuance based both upon the absence of a party and the absence of his counsel, whore it nowhere appears that counsel can not safely go to trial without the presence of the absent party, or that the party seeking the continuance expects his counsel’s services at the next term of court, the showing is incomplete and presents no cause for a continuance. Civil Code (1910), §§ 5717, 5718.
2. The dismissal of a plea can not be a ground for a motion for a new trial. Tompkins v. American Land Co., 139 Ga. 377 (2) (77 S. E. 623).
3. The only assignment of error in the bill of exceptions being to the overruling of the defendant’s motion for a new trial, and the only grounds of the motion for a new trial being exceptions to the overruling of the defendant’s motion for a continuance and to the dismissal of the defendant’s plea, the judgment overruling the motion for a new trial is, under the above rulings, affirmed.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.

■ William B. Kent, for plaintiff in error.
J. B. Green, A. N. Silas, contra.